 1                                                                   The Honorable Marc L. Barreca
                                                                                           Chapter 11
 2
                                                                       Hearing Date: March 12, 2019
                                                                           Hearing Time: 10:00 a.m.
 3
                                                                Hearing Location: Seattle, Room 7106
 4

 5

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10    In Re:
                                                            No. 13-19298-MLB
11    NATURAL MOLECULAR TESTING
      CORPORATION,                                          Beau Fessenden’s Objection to Trustee’s
12                                                          Ex Parte Motion to File Reply Brief (Dkt
                     Debtor.                                1074) and to Court’s Order Granting Reply
13                                                           (Dkt 1076)

14

15
            Beau Fessenden objects to Trustee’s Ex Parte Motion for Permission for Trustee
16

17   to File Reply Brief (Dkt. 1074) and to Court’s Order Allowing Trustee to File Reply Brief

18   (Dkt 1076).

19      1. Denial of due process. Mr. Fessenden was given no opportunity to object to the

20          motion and the court granted the motion only forty minutes after being filed. Mr.

21          Fessenden has been denied due process.
22
        2. No new issues or arguments. The basis for the Trustee’s motion is “new issues
23
            and arguments.” None are identified and none exist. The court identified the
24
                                                                                   CFL LAW GROUP, LLP
     Fessenden’s Objection to Trustee’s Ex Parte Mtn and Court’s Order           1001 4TH AVENUE, SUITE 3900
     Granting Reply - 1                                                          SEATTLE, WASHINGTON 98154
                                                                                        (206) 292-8800

     Case 13-19298-MLB          Doc 1077      Filed 03/08/19      Ent. 03/08/19 14:35:04       Pg. 1 of 4
 1          issues in its recent ruling and gave the Trustee two submissions to address them.
 2
            The documents submitted by Mr. Fessenden were either (i) taken from the
 3
            Trustee’s prior submissions, or (ii) from the publicly available court file. Is the
 4
            Trustee asserting that he just learned that the Settlement Agreement has an
 5
            integration clause or that Washington law enforces them? Is the Trustee asserting
 6
            he just learned that the Estate promised to not enforce the judgment so long as
 7
            Mr. Fessenden was fulfilling his obligations? (The Trustee drafted the agreement
 8
            and also obtained Mr. Fessenden’s signature on the Settlement Agreement
 9

10          behind the back of the undersigned counsel.)

11      3. No opportunity to cure known defects. The court’s prior ruling specifically

12          identified areas in which the Trustee lacked sufficient evidence. For example, the

13          court twice stated that the Duncanson easement issue might or might not be a

14          permissible deduction from gross proceeds. Nevertheless, the Trustee did not

15          introduce any other evidence with respect to the Duncanson easement. That was
16
            a strategic choice and the court should not allow the Trustee to belatedly submit
17
            any evidence.
18
        4. Appearance of Fairness. The Trustee has already had two submissions, and Mr.
19
            Fessenden one. A dispassionate observer could conclude that giving the Trustee
20
            a third submission would not appear to be fair to Mr. Fessenden.
21
     Mr. Fessenden moves the court to vacate its order granting the Trustee leave to file a
22
     “reply.”
23

24
                                                                                  CFL LAW GROUP, LLP
     Fessenden’s Objection to Trustee’s Ex Parte Mtn and Court’s Order          1001 4TH AVENUE, SUITE 3900
     Granting Reply - 2                                                         SEATTLE, WASHINGTON 98154
                                                                                       (206) 292-8800

     Case 13-19298-MLB          Doc 1077      Filed 03/08/19      Ent. 03/08/19 14:35:04      Pg. 2 of 4
 1           Respectfully submitted this 8th day of March 2019.
 2
                                            By: s/ Lawrence R. Cock
 3
                                            Lawrence R. Cock, WSBA No. 20326
 4                                          Attorney for Beau Fessenden
                                            CFL LAW GROUP, LLP
 5                                          1001 4th Avenue, Suite 3900
                                            Seattle, Washington 98154
 6                                          (206) 812-0836 phone
                                            Email: lrc@corrcronin.com
 7
                                            Attorneys for Beau R. Fessenden, individually and his
 8                                          marital community

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                  CFL LAW GROUP, LLP
     Fessenden’s Objection to Trustee’s Ex Parte Mtn and Court’s Order          1001 4TH AVENUE, SUITE 3900
     Granting Reply - 3                                                         SEATTLE, WASHINGTON 98154
                                                                                       (206) 292-8800

     Case 13-19298-MLB          Doc 1077      Filed 03/08/19      Ent. 03/08/19 14:35:04      Pg. 3 of 4
 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on March 8, 2019, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing
 4
     to all registered E-Service Recipients:
 5
            I declare under penalty of perjury under the laws of the State of Washington that
 6
     the foregoing is true and correct.
 7
            DATED this 8th day of March, 2019, at Seattle, Washington.
 8
                                    By: s/Irina Kinyon
 9
                                    Irina Kinyon, PP
                                    CFL LAW GROUP, LLP
10
                                    1001 4th Avenue, Suite 3900
11                                  Seattle, Washington 98154
                                    (206) 292-8800 phone
12                                  ikinyon@corrcronin.com

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                  CFL LAW GROUP, LLP
     Fessenden’s Objection to Trustee’s Ex Parte Mtn and Court’s Order          1001 4TH AVENUE, SUITE 3900
     Granting Reply - 4                                                         SEATTLE, WASHINGTON 98154
                                                                                       (206) 292-8800

     Case 13-19298-MLB          Doc 1077      Filed 03/08/19      Ent. 03/08/19 14:35:04      Pg. 4 of 4
